Exhibit 10.15

COGENT, INC. 2004 Equity INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK BONUS AWARD

Grantee’s Name:                                                              

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”), the Cogent, Inc. 2004 Equity Incentive Plan (the
“Plan”), as amended from time to time, and the Restricted Stock Bonus Award
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Date of Award and Vesting Commencement Date

Total Number of Shares

of Common Stock Awarded

(the “Shares”)

Vesting Schedule:

Subject to the Grantee’s continuous Service and other limitations set forth in
this Notice, the Plan and the Agreement, the Shares will “vest” in accordance
with the following schedule:

 

  •  

25% of the Shares shall vest twelve months after the Vesting Commencement Date;

 

  •  

25% of the Shares shall vest twenty-four months after the Vesting Commencement
Date (so that 50% of the Shares shall be vested on such date);

 

  •  

25% of the Shares shall vest thirty-six months after the Vesting Commencement
Date (so that 75% of the Shares shall be vested on such date); and

 

  •  

25% of the Shares shall vest forty-eight months after the Vesting Commencement
Date (so that 100% of the Shares shall be vested on such date).

In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed “Restricted Shares.” If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.

Vesting shall cease upon the date of termination of the Grantee’s Service for
any reason, including death or Disability. In the event the Grantee’s Service is
terminated for any reason, including death or Disability, any Restricted Shares
held by the Grantee immediately following such termination of Service shall be
deemed reconveyed to the Company and the Company shall

 

1



--------------------------------------------------------------------------------

thereafter be the legal and beneficial owner of the Restricted Shares and shall
have all rights and interest in or related thereto without further action by the
Grantee. Any Additional Securities (as defined in the Agreement) shall be
subject to the same restrictions as the Restricted Shares with respect to which
such Additional Securities were issued, including without limitation the
foregoing forfeiture provisions.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

 

Cogent, Inc., a Delaware corporation By:     Title:    

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S SERVICE (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT NOR THE PLAN
SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE
GRANTEE’S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S SERVICE AT ANY TIME, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

As a condition to receiving the Shares, the Grantee agrees to refrain from
making an election pursuant to Section 83(b) of the Code with respect to the
Shares.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Committee in accordance with Section 11 of
the Agreement. The Grantee further agrees to the venue selection in accordance
with Section 12 of the Agreement.

 

Dated:         Signed:     

 

2



--------------------------------------------------------------------------------

COGENT, INC. 2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK BONUS AWARD AGREEMENT

1. Issuance of Shares. Cogent, Inc., a Delaware corporation (the “Company”),
hereby issues to the Grantee (the “Grantee”) named in the Notice of Restricted
Stock Bonus Award (the “Notice”), the Total Number of Shares of Common Stock
Awarded set forth in the Notice (the “Shares”), subject to the Notice, this
Restricted Stock Bonus Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2004 Equity Incentive Plan (the “Plan”), as amended
from time to time, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares issued hereunder will be deemed issued to
the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company’s stockholders. The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder.

2. Transfer Restrictions. The Shares issued to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 2 will be null and void
and will be disregarded.

3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees that the Restricted Shares
shall be delivered, together with an Assignment Separate from Certificate in the
form attached hereto as Exhibit A executed in blank by the Grantee, to the
Secretary or Assistant Secretary of the Company, or their designee, to hold in
escrow for so long as such Restricted Shares have not vested pursuant to the
Vesting Schedule set forth in the Notice, with the authority to take all such
actions and to effectuate all such transfers and/or releases as may be necessary
or appropriate to accomplish the objectives of this Agreement in accordance with
the terms hereof. The Grantee hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable. The Grantee agrees that the Restricted
Shares may be held electronically in a book entry system maintained by the
Company’s transfer agent or other third party and that all the terms and
conditions of this Section 3 applicable to certificated Restricted Shares will
apply with the same force and effect to such electronic method for holding the
Restricted Shares. The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto. The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of Restricted Shares, the escrow holder will, without further order or
instruction, transmit to the Grantee the certificate evidencing such Shares;
provided, however, that no transmittal of certificates evidencing the Shares
will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).

1



--------------------------------------------------------------------------------

4. Additional Securities and Distributions.

(a) Any securities or cash received (other than a regular cash dividend) as the
result of ownership of the Restricted Shares (the “Additional Securities”),
including, but not by way of limitation, warrants, options and securities
received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

(b) The Company shall disburse to the Grantee all regular cash dividends with
respect to the Shares and Additional Securities (whether vested or not), less
any applicable withholding obligations.

5. Taxes.

(a) No Section 83(b) Election. As a condition to receiving the Shares, the
Grantee agrees to refrain from making an election pursuant to Section 83(b) of
the Code with respect to the Shares.

(b) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Affiliate takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Affiliate makes any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares subject to the Award. The Company and its Affiliates
do not commit and are under no obligation to structure the Award to reduce or
eliminate the Grantee’s tax liability.

(c) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company. The Grantee’s
acceptance of this Award constitutes the Grantee’s instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on the Grantee’s behalf a whole number of Shares from those
Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee. The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any
Affiliate as soon as practicable, including through additional payroll
withholding, any amount of the Tax

2



--------------------------------------------------------------------------------

Withholding Obligation that is not satisfied by the sale of Shares described
above.

Notwithstanding the foregoing, the Company also may satisfy any Tax Withholding
Obligation by offsetting any amounts (including, but not limited to, salary,
bonus and severance payments) due to the Grantee by the Company.

6. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records. The Company may issue a “stop
transfer” instruction if the Grantee fails to satisfy any Tax Withholding
Obligations.

7. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such Shares
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

8. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

9. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee

3



--------------------------------------------------------------------------------

with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee. These agreements are to be construed in accordance with and
governed by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice or this
Agreement be determined to be illegal or unenforceable, the other provisions
shall nevertheless remain effective and shall remain enforceable.

10. Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

11. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Committee. The resolution
of such question or dispute by the Committee shall be final and binding on all
persons.

12. Venue. The parties agree that any suit, action, or proceeding arising out of
or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Central District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Los Angeles) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 12 shall for any reason be held invalid
or unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

4



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                     ,                      (            ) shares of the
Common Stock of Cogent, Inc., a Delaware corporation (the “Company”), standing
in his name on the books of, the Company, and does hereby irrevocably constitute
and appoint the Secretary of the Company attorney to transfer the said stock in
the books of the Company with full power of substitution.

 

    DATED:                    

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]